                                   1

                                   2

                                   3

                                   4

                                   5                                IN THE UNITED STATES DISTRICT COURT

                                   6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8    CHEVRON PRODUCTS COMPANY,                             Case No. 20-cv-09095-CRB
                                   9                   Plaintiff,
                                                                                              ORDER GRANTING MOTION TO
                                  10            v.                                            DISMISS
                                  11    ADVANCED CORROSION
                                        TECHNOLOGIES & TRAINING, LLC,
                                  12
Northern District of California




                                                       Defendant.
 United States District Court




                                  13
                                              Plaintiff Chevron Products Company (“Chevron”) is suing Defendant Advanced Corrosion
                                  14
                                       Technologies & Training, LLC (“ACTT”) over ACTT’s contractual performance and services at
                                  15
                                       the Chevron Richmond Refinery. ACTT now moves to dismiss Chevron’s claim for negligent
                                  16
                                       misrepresentation and Chevron’s demand for punitive damages. As explained below, the Court
                                  17
                                       dismisses the negligent misrepresentation claim without prejudice and the demand for punitive
                                  18
                                       damages with prejudice.
                                  19
                                       I.     BACKGROUND
                                  20
                                              A.      Underlying Contract
                                  21
                                              Chevron owns and operates the Chevron Richmond Refinery in Contra Costa County,
                                  22
                                       California. See Compl. (dkt. 1) ¶ 5. On August 1, 2017, Chevron entered into a contract with
                                  23
                                       ACTT in which ACTT “was required to perform non-destructive Positive Material Identification
                                  24
                                       (“PMI”) inspection services on piping circuits” at the refinery. Id. ¶ 6; Mot. (dkt. 23) Ex. A. The
                                  25
                                       purpose of these inspections was to “verify the chemical composition of metal alloys” and to
                                  26
                                       “prevent industrial accidents and maintain safety.” Compl. ¶ 6; Mot. at 3. The contract also
                                  27
                                       contained a provision limiting liability. It states:
                                  28
                                   1
                                               In no event shall either Party be liable for, and each Party shall release the other Party from
                                   2           and against, any punitive damages, exemplary damages, loss of profits, loss of opportunity,
                                   3           or loss of production which may be suffered by such Party in connection with the
                                               performance of this Contract; provided that third party damages subject to indemnification
                                   4           under this Contract will not be limited by this Section 7.4.

                                   5   Mot. Ex. A at 32.

                                   6           Chevron “paid ACTT approximately $4.6 million pursuant to the contract” for its services.

                                   7   Compl. ¶ 6. ACTT’s contractual obligations began in November 2017. Id. ¶ 10. Chevron alleges

                                   8   that it “subsequently discovered that a significant percentage of ACTT’s performance of the

                                   9   [s]ervices was deficient” and that Chevron “gave ACTT notice of these deficiencies promptly after

                                  10   discovery of these deficiencies and in October 2018 correspondence to ACTT.” Id. ¶ 11.

                                  11   Specifically, Chevron claims that ACTT “failed to properly identify the metallurgy of the

                                  12   components within the scope of its work.” Id. ¶ 11; see also Opp’n (dkt. 26) at 6. Chevron also
Northern District of California
 United States District Court




                                  13   alleges that ACTT made false representations because its reports “contained inaccurate

                                  14   descriptions of the work” and because ACTT “did not perform some of the PMI Services that it

                                  15   stated had been performed.” Compl. ¶ 14; Opp’n. at 6. Chevron states that because of ACTT’s

                                  16   failures and misrepresentations, Chevron “was required to hire a third party to redo and properly

                                  17   perform the entirety of the Services.” Id. ¶ 15.

                                  18           B.     Current Suit

                                  19           Chevron brought suit against ACTT for breach of contract, breach of warranty, negligence,

                                  20   and negligent misrepresentation. See generally Compl. ACTT now moves to dismiss Chevron’s

                                  21   fourth cause of action, negligent misrepresentation, and Chevron’s demand for punitive damages.

                                  22   See Mot at 1–2. Chevron has filed an opposition and ACTT has filed a reply. See Opp’n; Reply

                                  23   (dkt. 28).

                                  24   II.     LEGAL STANDARD

                                  25           Under Rule 12(b)(6) of the Federal Rules of Civil Procedure, a complaint may be

                                  26   dismissed for failure to state a claim for which relief may be granted. Fed. R. Civ. P. 12(b)(6).

                                  27   Rule 12(b)(6) applies when a complaint lacks either “a cognizable legal theory” or “sufficient facts

                                  28   alleged” under such a theory. Godecke v. Kinetic Concepts, Inc., 937 F.3d 1201, 1208 (9th Cir.

                                                                                          2
                                   1   2019). In evaluating a motion to dismiss, the Court “must presume all factual allegations of the

                                   2   complaint to be true and draw all reasonable inferences in favor of the nonmoving party.” Usher

                                   3   v. City of Los Angeles, 828 F.2d 556, 561 (9th Cir. 1987). “[C]ourts must consider the complaint

                                   4   in its entirety, as well as other sources courts ordinarily examine when ruling on Rule 12(b)(6)

                                   5   motions to dismiss, in particular, documents incorporated into the complaint by reference, and

                                   6   matters of which a court may take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd.,

                                   7   551 U.S. 308, 322 (2007).1

                                   8          If a court dismisses a complaint for failure to state a claim, it should “freely give leave” to

                                   9   amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2). A court nevertheless has discretion to

                                  10   deny leave to amend due to, among other things, “repeated failure to cure deficiencies by

                                  11   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

                                  12   the amendment, [and] futility of amendment.” Leadsinger, Inc. v. BMG Music Pub., 512 F.3d
Northern District of California
 United States District Court




                                  13   522, 532 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

                                  14   III.   DISCUSSION
                                  15          ACTT moves to dismiss the cause of action for negligent misrepresentation and the

                                  16   demand for punitive damages. Mot. at 3. ACTT argues that Chevron’s negligent

                                  17   misrepresentation allegations are subject to, and fail to meet, the heightened pleading standard of

                                  18   Rule 9(b) of the Federal Rules of Civil Procedure. Id. at 3–5. Additionally, ACTT argues that the

                                  19   contract’s “Limitation of Liability” provision precludes any demand for punitive damages. See id.

                                  20   Chevron argues that its negligent misrepresentation claim must only meet, and has met, the more

                                  21   lenient pleading standard of Rule 8 of the Federal Rules of Civil Procedure, and that the contract

                                  22   does not bar its demand for punitive damages. See Opp’n. ACTT is persuasive on both points.

                                  23          A.      Negligent Misrepresentation Pleading
                                  24          To survive a Rule 12(b)(6) motion, a complaint generally must meet the pleading

                                  25   requirements of Rule 8(a)(2) and must have “a short and plain statement of the claim showing that

                                  26   the pleader is entitled to relief” so that defendants can have “fair notice” of the claim. Fed. R. Civ.

                                  27
                                       1
                                  28      The Court grants the request for Judicial Notice here (dkt. 23) because the complaint
                                       incorporates the relevant document, the contract. See Compl. ¶¶ 7–9.
                                                                                         3
                                   1   P. 8(a)(2); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). However, a party alleging

                                   2   fraud must meet the heightened pleading standard of Rule 9(b). Fed. R. Civ. P. 9(b); Bly-Magee

                                   3   v. California, 236 F.3d 1014, 1018 (9th Cir. 2001). Under Rule 9(b), a plaintiff must make

                                   4   allegations “specific enough to give defendants notice of the particular misconduct which is

                                   5   alleged to constitute the fraud charged so that they can defend against the charge and not just deny

                                   6   that they have done anything wrong.” Semegen v. Weidner, 780 F. 2d 727, 731 (9th Cir. 1985).

                                   7   These claims should allege “an account of the ‘time, place, and specific content of the false

                                   8   representations as well as the identities of the parties to the misrepresentations.’” Swartz v.

                                   9   KPMG LLP, 476 F.3d 756, 764 (9th Cir. 2007) (internal citations omitted).

                                  10          In California, “the elements of negligent misrepresentation are (1) a misrepresentation of a

                                  11   past or existing material fact, (2) made without reasonable ground for believing it to be true, (3)

                                  12   made with the intent to induce another’s reliance on the fact misrepresented, (4) justifiable
Northern District of California
 United States District Court




                                  13   reliance on the misrepresentation, and (5) resulting damage.” Ragland v. U.S. Bank National

                                  14   Assn., 209 Cal. App. 4th, 182, 196 (2012).

                                  15          “The Ninth Circuit has not yet explicitly decided whether Rule 9(b)’s heightened pleading

                                  16   standard applies to a claim for negligent misrepresentation.” Gilmore v. Wells Fargo Bank N.A.,

                                  17   75 F. Supp. 3d 1255, 1269 (N.D. Cal. Dec. 16, 2014). Moreover, district courts within the Ninth

                                  18   Circuit are “divided on [this] question.” Njoku v. Geico Gen. Ins. Co., Case No. 19-cv-07757-

                                  19   JST, 2020 U.S. Dist. LEXIS 221993, at *7 (N.D. Cal. May 6, 2020).

                                  20          In deciding whether to use a heightened pleading standard for negligent misrepresentation

                                  21   claims, district courts have taken at least three different approaches. First, some district courts

                                  22   have applied the heightened standard only if the specific allegations pleaded include fraud claims

                                  23   or claims “based in fraud.” See, e.g., United States Capital v. AHMSA Int’l, Inc., Case No. 12-

                                  24   6520 JSC, 2013 U.S. Dist. LEXIS 20245, at *10 (N.D. Cal., Feb 14, 2013); Najarian Holdings

                                  25   LLC v. Corevest Am. Fin. Lender, LLC, Case No. 20-cv-00799-PJH, 2020 U.S. Dist. LEXIS

                                  26   188667, at *14–15 (N.D. Cal. Oct. 9, 2020). This approach requires the court to analyze the

                                  27   pleadings on a case-by-case basis before deciding on the pleading standard. See AHMSA Int’l,

                                  28   Inc., U.S. Dist. LEXIS 20245, at *10. While fraud itself need not be an explicit element of the
                                                                                          4
                                   1   claim, if plaintiffs are alleging conduct “grounded in fraud . . . the pleading of that claim as a

                                   2   whole must satisfy the particularity requirement of Rule 9(b).” Kearns v. Ford Motor Co., 567

                                   3   F.3d 1120, 1125 (9th Cir. 2009).

                                   4           Second, some courts have ruled that negligent misrepresentation always “sounds in fraud”

                                   5   and is subject to a heightened pleading standard, even though “the claim does not require

                                   6   demonstrating an intent to deceive or defraud.” See, e.g., Microsoft Corp. v. Hon Hai Precision

                                   7   Indus. Co., Case No. 19-cv-01279-LHK, 2020 WL 5128629, at *10 (N.D. Cal. Aug. 31, 2020);

                                   8   Gilmore, 75 F. Supp. 3d at 1270. Additionally, some California courts have stated that both

                                   9   “intentional and negligent misrepresentation sound in fraud.” See e.g., Daniels v. Select Portfolio

                                  10   Servicing, Inc., 246 Cal. App. 4th 1150, 1166 (2016). Third, some courts have concluded that

                                  11   Rule 9(b) “applies only to allegations of fraud and not to allegations of negligent

                                  12   misrepresentation.” See, e.g., Peterson v. Allstate Indem, Co., Case No. SACV 11-1987 DOC,
Northern District of California
 United States District Court




                                  13   281 F.R.D. 413, 415 (C.D. Cal. 2012); see also South City Motors, Inc. v. Automotive Industries

                                  14   Pension Trust Fund, Case No. 15-cv-01068-JST, 2015 WL 4638251, at *5 (N.D. Cal. Aug. 4,

                                  15   2015) (“Negligent misrepresentation differs with fraud in regards to one essential element: mental

                                  16   state.”).

                                  17           Because the Ninth Circuit has not yet ruled on the pleading standards for negligent

                                  18   misrepresentation claims, and because negligent misrepresentation claims vary in degree, this

                                  19   Court will use the case-by-case approach.

                                  20           Although there is no explicit fraud claim in the complaint here, the complaint arguably

                                  21   includes claims based on knowing misrepresentations. Chevron alleges that ACTT submitted

                                  22   false reports to Chevron because ACTT signed reports even though “ACTT did not perform some

                                  23   of the PMI Services that it stated” and that “the reports contained inaccurate descriptions of the

                                  24   work that had been performed.” Compl. ¶¶ 38–39 (emphasis added). While Chevron alleges at

                                  25   one point that “ACTT may have honestly believed that the representations in its reports were

                                  26   true,” it also alleges that “ACTT had no reasonable grounds for believing the representations were

                                  27   true when it made them” and that “ACTT intended that [Chevron] rely upon the representations”

                                  28   made. Id. ¶¶ 40–41. Chevron further alleges that ACTT failed to disclose its non-performance.
                                                                                          5
                                   1   See id. ¶ 7. “The Supreme Court of California has held that nondisclosure is a claim for

                                   2   misrepresentation in a cause of action for fraud”2 and therefore “it (as any other fraud claim) must

                                   3   be pleaded with particularity under Rule 9(b).” Kearns, 567 F.3d at 1127. The Court concludes

                                   4   that both the allegations of explicit misrepresentation and the allegations of nondisclosure here are

                                   5   subject to the heightened pleading standard of Rule 9(b).

                                   6          Chevron fails to meet Rule 9(b)’s pleading standard because the complaint does not

                                   7   specifically allege the time, place, identities, and content of the misleading representations. See

                                   8   Swartz, 476 F.3d at 764. Chevron alleges that ACTT failed to accurately report its work, but does

                                   9   not specify which of the reports ACTT submitted during the year and a half that the contract was

                                  10   in place were incorrect,3 who signed those incorrect reports, nor the specifics of what was

                                  11   incorrect in the reports. See Compl. ¶¶ 37–44. Additionally, Chevron claims that some reports

                                  12   contained work that was never done while other reports just misrepresented the work done,
Northern District of California
 United States District Court




                                  13   without specifying which reports fell into each category. See Compl. ¶¶ 38–39. These allegations

                                  14   are not specific enough to give ACTT notice of the “particular misconduct alleged” or give ACTT

                                  15   the ability to defend itself against any specific charges. See Semegen, 780 F. 2d at 731.

                                  16          Chevron asserts that it can provide more details for this claim if given an opportunity to

                                  17   amend. See Opp’n. at 5. Therefore, the Court dismisses the negligent misrepresentation claim

                                  18   without prejudice.

                                  19          B.      Contractual Waiver
                                  20          Finally, ACTT argues that the contractual “Mutual Waiver of Punitive and Exemplary

                                  21   Damages” bars punitive damages.4 Mot. at 6, Ex. A at 32. The Court agrees. Both Chevron and

                                  22   ACTT agree that the relevant provision in the contract, Section 7.4, relates to any party’s liability

                                  23   for damages suffered “in connection with the performance of th[e] Contract.” Mot. Ex. A at 32

                                  24   (emphasis added); see Opp’n at 12. However, Chevron argues that its claims concern ACTT’s

                                  25
                                       2
                                  26      Kearns involved fraudulent misrepresentation, not negligent misrepresentation. See Kearns, 567
                                       F.3d at 1127.
                                       3
                                  27     It is not clear from the complaint how many reports ACTT filed during this time period: three?
                                       Fifty?
                                       4
                                  28      ACTT also argues that Chevron has not pleaded its demand for punitive damages with sufficient
                                       particularity. Mot. at 6. The Court does not reach this argument.
                                                                                        6
